                                                           JS-6
1
2
3
4
5
6
7
                       UNITED STATES DISTRICT COURT
8
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
10   CORRINO HOLDINGS LLC,          Case No. CV 18-8544-GW(JCx)
11
              Plaintiff,
12                                  ORDER GRANTING JOINT
         v.                         STIPULATION OF DISMISSAL
13                                  WITH PREJUDICE
     FOURSQUARE LABS, INC.,
14
15            Defendant.            JURY TRIAL DEMANDED
16
17
18
19
20
21
22
23
24
25
26
27
28
1          Plaintiff Corrino Holdings LLC (“Corrino”) and Defendant Foursquare
2
     Labs, Inc. (“Foursquare”) (collectively, the “Parties”), through their attorneys of
3
4    record, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), filed a joint stipulation of

5    dismissal with prejudice (“Stipulation”). Having considered this Stipulation, and
6
     finding that good cause exists, the Court hereby GRANTS the Stipulation and
7
8    ORDERS as follows:
9          (1) this action and Corrino’s claims for relief that were asserted against
10
               Foursquare in this case are hereby dismissed with prejudice; and
11
12         (2) each party will bear its own costs, expenses, and attorneys’ fees incurred
13             in connection with this case.
14
     IT IS SO ORDERED.
15
16
17         Dated: February 12, 2019
                                               Honorable George H. Wu
18                                             United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                 1
